DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-29 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-18, 24-27 in the reply filed on 22 December 2021 is acknowledged.

Claims 19-23 and 28-29 are hereby withdrawn from consideration.
Drawings
The drawings are objected to because they contain solid black shading which is not permitted (see 37 CFR 1.84(m)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 8 recites the limitation "the chamber" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the window" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malloy (U.S. Patent No. 5,459,996), hereinafter Malloy.

Regarding Independent Claim 1, Malloy teaches a solar thermal rocket engine (Title), comprising:
a solar thermal thruster (Figures 1 and 2) configured to:
receive solar energy (Figures 1 and 2 – Column 3, Lines 16-18 – the thruster receives solar energy) and one or more propellants (Figures 1 and 2 – Column 3, Lines 5-10 – the thruster uses two different propellants and therefore receives the two different propellants), and
heat the one or more propellants using the solar energy to generate thrust (Column 3, Lines 5-12, Lines 29-39 and Column 4, Lines 22-31 – the propellants are heated by the solar energy to produce thrust),
wherein the solar thermal thruster is further configured to adapt for a plurality of different propellant types, either singly or in combination simultaneously (Column 3, Lines 2-12 and Column 4, Lines 59-67 – the thruster is configured such that it utilizes two different types of propellant individually, i.e. a high and low relative vaporization temperature, therefore the thrust adapts for the different propellant types as it uses both), and
wherein the solar thermal thruster is further configured to use one or more of the propellant types in both liquid and gaseous states (Column 1, Lines 64-67, Column 3, Lines 2-12 and column 4, Lines 61-67 – the thruster receives the propellants in a liquid/cryogenic form and then heats them to form gases to provide the required thrust, thus uses propellant in liquid (cryogenic) form and gaseous form).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 18, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (U.S. Patent No. 3,064,418), hereinafter Sanders, in view of Malloy.

Regarding Independent Claim 1, Sanders teaches a solar thermal rocket engine (Title), comprising:
a solar thermal thruster (Figure 1) configured to:
receive solar energy (Column 2, Lines 25-29 – the thruster receives rays from the sun and therefore solar energy) and one or more propellants (Column 1, Lines 16-20 and 42-46 – the thruster heats a propellant and therefore receives a propellant), and
heat the one or more propellants using the solar energy to generate thrust (Column 1, Lines 42-47 – the propellant is heated using the solar energy to generate thrust),
wherein the solar thermal thruster is further configured to use one or more of the propellant in both liquid and gaseous states (Column 1, Lines 16-20 and Column 3, Lines 72-75 – the thruster is provided liquid propellant which is then heated to form a gas that is expelled to produce thrust, therefore the thruster is configured to use the propellant in both liquid and gaseous states).
Sanders does not explicitly teach wherein the solar thermal thruster is further configured to adapt for a plurality of different propellant types, either singly or in combination simultaneously.
However, Malloy teaches a solar thermal rocket engine (Title), comprising:
a solar thermal thruster (Figures 1 and 2) configured to adapt for a plurality of different propellant types, either singly or in combination simultaneously (Column 3, Lines 2-12 and Column 4, Lines 59-67 – the thruster is configured such that it utilizes two different types of propellant individually, i.e. a high and low relative vaporization temperature, therefore the thrust adapts for the different propellant types as it uses both).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sanders to be configured to adapt for a plurality of different propellant types, either singly or in combination Malloy – Column 2, Lines 16-19).

Regarding Claim 2, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders further teaches the solar thermal thruster comprises:
one or more regenerative channels (35 and 35’) configured to direct flow of and simultaneously change thermal energy of the one or more propellants (Figure 1 – Column 2, Lines 43-63 and Column 3, Lines 26-34 – the channels, 35 and 35’, direct the propellant to cool the walls and therefore heat the propellant whereby heating of the propellant increases the thermal energy i.e. specific impulse available from the propellant).

Regarding Claim 8, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders further teaches the solar thermal thruster comprises:
a solar absorbing structure (24) comprising an assembly of partially reflecting, partially transmitting, and partially absorbing surfaces (Column 1, Lines 33-36 and Lines 42-48 and Column 2, Lines 26-30 – the solar absorbing structure is a bed of tungsten pebbles, where each pebble defines a surface;  Hafnium carbide, as with any material, at least partially reflects light/solar energy, as evidenced by being able to see different colors due to the reflection of a particular wavelength of the ray; the pebbles at least partially transmit energy as they transmits heat to the propellant, and the pebbles absorb the heat from the solar rays, therefore the surfaces are partially reflecting, transmitting and absorbing surfaces), thereby Column 1, Lines 33-36 and Lines 42-48 and Column 2, Lines 26-30 – the surfaces convert the solar rays into heat to heat the propellant), and
a transparent pressure-resistant window (13) configured to transmit the solar energy into the solar absorbing structure (Column 2, Lines 26-30 – the windows, 13, admit solar rays to the heat exchanger and therefore to the absorbing structure, 24) and contain the gases within the chamber (Figure 1 – Column 2, Lines 69-71 and Column 3, Lines 70-72 – the propellant is pumped into the chamber, 12/30, and then heated to a gaseous form that is ejected from the nozzle, 36, therefore the windows contain the gases within the chamber, 12/30, until they pass through  the nozzle).

Regarding Claim 9, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders further teaches the solar absorbing structure is further configured to contain the one or more propellants in spaces between the surfaces (Figure 1 – Column 1, Lines 42-48 – the propellant passes through the pebble bed therefore it is contained between the surfaces of the absorbing structure) such that the thermal heat energy is transferred to the one or more propellants via both thermal radiation and fluid conduction from the surfaces (Figure 1 – Column 1, Lines 42-48 – the propellant is heated by the pebble bed via both radiation of the heat from the pebbles to the propellant not in contact with the pebbles and through contact with the pebbles).

Regarding Claim 18, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders further teaches the window in the thruster is configured as a lens (Column 2, Lines 26-30 – the windows are lenses) to further concentrate the sunlight into the thruster so as to increase the peak temperature inside the thruster and increase the performance of the thruster (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

Regarding Claim 24, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders further teaches a solar concentrator (Figure 4) configured to power the solar thermal rocket engine of Claim 1 (51 – See rejection for Claim 1 above), the solar concentrator comprising:
a primary reflector (56); and
a secondary reflector (57),
wherein the primary reflector is configured to concentrate the solar energy towards the secondary reflector (Figure 4 – the primary reflector concentrates the energy to the secondary reflector as it is parabolic facing the secondary reflector), and
wherein the secondary reflector is configured to reflect the solar energy into a less converging, slightly diverging, or parallel beam (Figure 4 – Column 4, Lines 57-61 - the secondary reflector is shown to be a convex reflector and focuses the rays to the third reflector, 58, therefore it reflects the energy in a less converging fashion due to its shape being convex), the intensity of the reflected solar energy being greater than the solar energy prior to being reflected by the secondary reflector (Figure 4 – the first reflector and second reflector concentrate a large portion of the sun rays/energy into a smaller area therefore the solar energy is greater in the ray reflected by the secondary reflector than before being reflected, which includes the solar energy before being reflected by the primary reflector).

Regarding Claim 25, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders further teaches wherein two reflectors are arranged in a Cassegrain configuration (Figure 4 – the two reflectors, 56, and 57, are arranged in Cassegrain configuration as described in Paragraph 0028 and shown in Figure 14 of the instant application).

Regarding Claim 26, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders further teaches the primary reflector comprises an orifice (Figure 4 – the primary reflector, 56, as an orifice around the bearings, 54), and wherein the primary reflector and the secondary reflector are oriented such that the reflected solar energy passes through the orifice in the primary reflector during normal operation prior to entering the solar thermal rocket engine (Figure 4 – the primary and secondary reflectors are oriented to direct the solar energy through the orifice in the primary reflector before entering the engine, 51, during normal operation of the engine).

Regarding Claim 27, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders further teaches the orifice is positioned and configured to mitigate damaging effects of pointing errors by rejecting the reflected solar energy when incorrectly pointed (Figure 4 – the orifice is positioned within the primary reflector and consequently solar energy that is reflected by the secondary reflector will reflect off the primary reflector when a pointing error occurs thereby minimizing damaging effects in the same manner as discussed in the Paragraph 0131 of the instant application).

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Malloy as applied to claims 1 and 2 above, and further in view of Fox (U.S. Patent No. 2,975,592), hereinafter Fox, as evidenced by Chillson (U.S. Patent No. 2,930,197), hereinafter Chillson.

Regarding Claim 3, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders in view of Malloy do not teach the regenerative channels configured to adjust a length and cross sectional area of the regenerative channels.
However, Fox teaches a rocket system (Title) with regenerative channels (13 and 14) configured to adjust a length and cross sectional area of the regenerative channels (Figures 1 and 5-6 – Column 2, Line 54- Column 3, Line 4 – the system adjusts the effective cross-sectional area of the cooling channels carrying fuel and the effective lengths of the cooling channels).
Fox – Column 1, Lines 56-66). 

Regarding Claim 4, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders further teaches each of the regenerative channels has a fixed total length (Figure 1 – the channels, 35 and 35’, have a fixed total length).  
Sanders view of Malloy do not teach each of the regenerative channels comprises a plurality of inlet ports arranged along that length, and
the engine further comprises a plurality of inlet valves associated with the inlet ports and configured to selectively inject the one or more propellants into the regenerative channels via selected inlet ports such that a deployed length of the regenerative channels is adjustable.
However, Fox teaches a rocket system (Title) with regenerative channels (13 and 14) wherein each of the regenerative channels comprises a plurality of inlet ports arranged along their length (Figures 1 and 5-6 – Column 2, Line 54- Column 3, Line 4 – each channel has two ports, with one on each end, which act as inlet ports depending on the flow configuration provided by the valves, 22 and 23, therefore each channel has a plurality of inlet ports along its length), and
22 and 23 – both valves effect the flow of the propellant into the channels and therefore are inlet valves) associated with the inlet ports and configured to selectively inject the one or more propellants into the regenerative channels via selected inlet ports such that a deployed length of the regenerative channels is adjustable (Figures 1 and 5-6 – Column 2, Line 54- Column 3, Line 4 – the inlet valves, 22 and 23, a selectively actuated to vary the effective/deployed length of the regenerative channels).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sanders in view of Malloy by making each of the regenerative channels comprising a plurality of inlet ports arranged along that length, and the engine further comprises a plurality of inlet valves associated with the inlet ports and configured to selectively inject the one or more propellants into the regenerative channels via selected inlet ports such that a deployed length of the regenerative channels is adjustable, as taught by Fox, in order to have a simple compact system that selectively adapts cooling passageways based on the thrust required for the desired operation that meets low weight requirements (Fox – Column 1, Lines 56-66).

Regarding Claim 5, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders further teaches each of the regenerative channels has a fixed total length (Figure 1 – the channels, 35 and 35’, have a fixed total length).  
Sanders view of Malloy do not teach each of the regenerative channels includes a plurality of inlet ports, and

However, Fox teaches a rocket system (Title) with regenerative channels (13 and 14), each of the regenerative channels includes a plurality of inlet ports (Figures 1 and 5-6 – Column 2, Line 54- Column 3, Line 4 – each channel has two ports, with one on each end, which act as inlet ports depending on the flow configuration provided by the valves, 22 and 23, therefore each channel has a plurality of inlet ports along its length), and
the engine further comprises a plurality of inlet valves (22 and 23 – both valves effect the flow of the propellant into the channels and therefore are inlet valves) configured to block, permit, or change flow of the one or more propellants into the inlet ports, thereby adjusting a flow of the one or more propellants through the regenerative channels (Figures 1 and 5-6 – Column 2, Line 54- Column 3, Line 4 – the valves are selectively actuated in order to change the flow path of the propellant through the channels thereby adjusting the flow of the propellants through the channels).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sanders in view of Malloy by making each of the regenerative channels include a plurality of inlet ports, and the engine further comprises a plurality of inlet valves configured to block, permit, or change flow of the one or more propellants into the inlet ports, thereby adjusting a flow of the one or more propellants through the regenerative channels., as taught by Fox, in order to have a simple Fox – Column 1, Lines 56-66).

Regarding Claim 7, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders teaches one or more heat exchangers (Figure 1 – the area between lenses, 13, the channels, 35 and 35’, and the pebble bed, 24, are all heat exchangers).
Sanders does not teach one or more electric thermal elements configured to adjust a temperature of the solar thermal thruster;
one or more valves to admit the one or more propellants into the heat exchangers and adjust flows of the one or more propellants to accommodate changing thermodynamic characteristics during different phases of rocket operations including startup, shutdown, and continuous operation at variable thrust levels.
However, Malloy teaches one or more electric thermal elements (42) configured to adjust a temperature of the solar thermal thruster (Column 3, Lines 44-54 – the electric thermal elements, 42, convert heat/energy in the thruster into electrical energy thereby adjusting/removing heat from the thruster).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Sanders in view of Malloy, as discussed so far, by including one or more electric thermal elements configured to adjust a temperature of the solar thermal thruster, as taught by Malloy, in order to produce electricity while in the darkness of the earth’s shadow (Malloy – Column 5, Lines 12-14).

However, Fox teaches a rocket system (Title) with regenerative channels/heat exchangers (13 and 14) and one or more valves (22 and 23) to admit the one or more propellants into the heat exchangers (Figure 1 – the valves effect the flow of propellant into the channels/heat exchangers) and adjust flows of the one or more propellants to accommodate changing thermodynamic characteristics during different phases of rocket operations (Figures 1 and 5-6 – Column 2, Line 54- Column 3, Line 4 – the valves adjust the flows of the propellant to accommodate for the different thermodynamic characteristics, i.e. the heat/thrust generated by the rocket operations) including startup, shutdown, and continuous operation at variable thrust levels (Figures 1 and 5-6 – Column 2, Line 54- Column 3, Line 4 – the adjustment of the flow is based on low, intermediate and high thrust operations, which as evidenced by Chillson at Column 13, Line 38- Column 14, Line 68, includes operations such as the startup, shutdown and continuous operations of a rocket engine; Chillson describes the startup of an engine where the thrust is a low thrust operation until reaching a desired thrust and then continued operation at variable thrust values and then a shutdown where the thrust is decreased, thus the low, intermediate and high thrust operations taught by Fox will include the startup, shutdown and continued operations of the engine).
Fox – Column 1, Lines 56-66).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Mallow as applied to claim 2 above, and further in view of Nerad (U.S. Patent No. 2,991,617), hereinafter Nerad.

Regarding Claim 6, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders further teaches the solar thermal thruster comprises a pressure chamber (12/30) and an exhaust cone (Figure 1 – Column 1, Lines 42-47 – the nozzle is below the throat, 36), the pressure chamber connected to and axially aligned with the exhaust cone (Figure 1 – the nozzle is axially aligned with and connected to the pressure chamber along the vertical axis), where the regenerative channels follow a path around a surface of the pressure chamber and the exhaust cone (Figure 1 – the channels, 35 and 35’, follow a path around the inner surface of the pressure chamber, 12/30, and the nozzle).

However, Nerad teaches a rocket system (Column 1, Lines 21-23) with regenerative channels (2) where the channels follow a helical path (Figure 1 – Column 2, Lines 20-21 – the flow path of the channels, 2, is a helical path).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sanders in view of Malloy by making the flow path of the regenerative channels a helical path, as taught by Nerad, in order to make the system have cooling channels with a high heat transfer rate (Nerad – Column 1, Lines 57-59).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Mallow as applied to claims 8 above, and further in view of Kudija (U.S. Patent No. 6,742,325), hereinafter Kudija.

Regarding Claim 10, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders in view of Malloy do not explicitly teach the solar absorbing structure of surfaces is formed of one or more of the following materials: metallic alloys and ceramics.
However, Kudija teaches a solar thruster (Title – Column 1, Lines 14-17) with a solar absorbing structure of surfaces (Figure 2 – Elements 30, 15 and 45) that is formed of ceramics (Column 5, Lines 15-19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sanders in view Kudija – Column 5, Lines 15-19) that minimizes reflected losses (Kudija – Column 6, Lines 24-27).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Mallow as applied to claims 8 above, and further in view of Westerman (U.S. Patent No. 6,343,464), hereinafter Westerman.

Regarding Claim 11, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders in view of Malloy do not teach the solar absorbing structure comprises a plurality of reflecting and absorbing passages having triangular, rectangular, hexagonal, octagonal, or circular cross-sections, the reflecting and absorbing passages further configured to provide a volume over which the solar energy is absorbed simultaneously with providing a surface area and shape of a surface over which the propellant flows to absorb heat from the solar absorber structure.
However, Westerman teaches a solar rocket (Title) with a solar absorbing structure (Figure 1) comprises a plurality of reflecting and absorbing passages (Figure 1, Elements 16 – Column 2, Lines 52-58 – the direct gain section, 16, contains metal tubes which are passages that absorb heat while also reflecting a portion of the energy as metal will inherently reflect some energy) having triangular, rectangular, hexagonal, octagonal, or circular cross-sections (Column 2, Lines 52-58 – the tubes provide the passages which will have circular cross-sections), the reflecting and absorbing passages further configured to provide a volume over Figure 1 – the direct gain section, which includes the passages provide a volume which absorbs the heat, i.e. the volume of the direct gain section is the volume) simultaneously with providing a surface area and shape of a surface over which the propellant flows to absorb heat from the solar absorber structure (Column 2, Lines 52-58 – the tubes provide a surface area and shape over which the propellant flows to absorb the heat from the absorber structure shown in Figure 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sanders in view of Malloy by replacing the pebble bed solar absorbing structure with a solar absorbing structure include a plurality of reflecting and absorbing passages having triangular, rectangular, hexagonal, octagonal, or circular cross-sections, the reflecting and absorbing passages further configured to provide a volume over which the solar energy is absorbed simultaneously with providing a surface area and shape of a surface over which the propellant flows to absorb heat from the solar absorber structure, as taught by Westerman, in order to achieve high performance/high propellant temperatures using small collectors/concentrators (Westerman – Column 4, Lines 17-20).

Regarding Claim 12, Sanders in view of Malloy and Westerman teach the invention as claimed and discussed above. Sanders in view of Malloy and Westerman, as discussed so far, do not teach the solar absorber further comprises a multi-surface light trapping solar absorber comprising a honeycomb lattice, a bundle of thin walled tubes, or a coil of thin sheets.
This limitation is claimed as an alternative and therefore not required when another alternative is met), a bundle of thin walled tubes (Figure 1– Column 2, Lines 52-58 – the direct gain section, 12, has multiple surfaces shown which trap the solar energy where the direct gain section includes a plurality/bundle of tubes; it is noted that the term thin walled is not given a comparison or dimension for thin therefore since the tubes are hollow/allow propellant to flow through they are considered thin wall tubes), or a coil of thin sheets (This limitation is claimed as an alternative and therefore not required when another alternative is met).
Therefore the combination of Sanders in view of Malloy and Westerman teach the limitations of Claim 12.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Malloy as applied to claims 1 above, and further in view of Vrolyk (U.S. Patent No. 4,815,443), hereinafter Vrolyk.

Regarding Claim 14, Sanders in view of Malloy teach the invention as claimed and discussed above. Sanders further teaches a solar collector (56, 57 and 58) configured to collect and redirect the solar energy (Figure 4 – the solar collector collects and reflects the solar energy to the solar absorber, 51);
Figures 1 and 4 – the chamber, 12/30, contains a solar absorber) configured to absorb at least a portion of the solar energy (Figures 1 and 4 – Column 2, Lines 26-30 - the bed within the chamber, 12/30, absorbs energy from the solar rays).
Sanders in view of Malloy do not teach an adjustable solar flux modulator disposed between the solar collector and the solar absorber, the modulator configured to adjust thermal power input to the solar thermal thruster.
However, Vrolyk teaches a solar energy focusing assembly (Title) with a solar collector (50) and solar absorber (10) and an adjustable solar flux modulator (58 – Column 3, Lines 42-48 – the modulator, 58, is adjustable) disposed between the solar collector and the solar absorber (Figures 1 and 5 – Column 3, Lines 42-48 – the cover, 58, is a solar flux modulator that covers the collector that reflects light to the absorber therefor the modulator is between the collector and absorber), the modulator configured to adjust thermal power input to the solar absorber (Column 3, Lines 42-48 – the modulator, 58, controls the concentration of the solar radiation to the absorber, 10, therefore is adjusts the thermal power input to the absorber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sanders in view of Malloy to include an adjustable solar flux modulator disposed between the solar collector and the solar absorber, the modulator configured to adjust thermal power input to the solar thermal thruster, as taught by Vrolyk, in order to continuously optimize the concentrating and collection of the solar energy (Vrolyk – Column 4, Lines 14-17).

Regarding Claim 15, Sanders in view of Malloy and Vrolyk teach the invention as claimed and discussed above. Sanders in view of Malloy and Vrolyk, as discussed so far, do not teach the solar flux modulator comprises one or more of a variable geometry aperture, a shuttered opening, one or more blinds, and an opening at least partially covered with a material having variable optical transmissivity.
However, Vrolyk teaches the solar flux modulator comprises one or more blinds (Figure 5 – Column 3, Lines 42-48 – the modulator, 58, is a series of covers/blinds that roll out to cover the collector).
Therefore the combination of Sanders in view of Malloy and Vrolyk teach the limitations of Claim 15.

Allowable Subject Matter
Claims 13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The limitations “the thruster adapts for different propellant types by using at least one valve to adjust a deployed length of at least one cooling channel, thereby adjusting a cooling effect in the thruster” along with the remaining limitations of Claim 13 are not taught or fairly suggested in the prior art of record. 
Column 2, Lines 16-19) but does not teach adapting for different propellant types by using at least one valve to adjust a deployed length of at least one cooling channel, thereby adjusting a cooling effect in the thruster.
	Fox teaches a rocket/thruster system that adjusts a deployed length of at least one cooling channel, 13 and 14, by using at least one valve, 22 and 23, thereby adjusting a cooling effect in the thruster but does not teach adjusting the deployed length based on the use of different propellant types.  Further it would not be obvious to combine Malloy and Fox together to teach the claimed limitations as the system of Fox utilizes only one propellant type and the system of Malloy does not discuss the use of the different propellant types in a cooling system including cooling channels.

The limitations “the solar thermal thruster is further configured to periodically use the cleaning propellant to clean an inside surface of the solar thermal thruster and remove deposits made through the operation of the solar thermal thruster when using the one or more propellants” along with the remaining limitations of Claim 16 are not taught or fairly suggested in the prior art of record.
	Malloy teaches a thruster system that adapts to use different propellant types (Column 2, Lines 16-19) but does not teach the use of a cleaning propellant.  Further, even if a propellant may be inherently considered a cleaning propellant, i.e. water, Malloy does not discuss the periodic use of the propellant to clean an inside surface of the solar thermal thruster and thus it would not be obvious to one of ordinary skill in the art.
Claim 17 are not taught or fairly suggested in the prior art of record.
	Malloy teaches a thruster system that adapts to use different propellant types (Column 2, Lines 16-19) but does not teach explicitly the use of a cleaning propellant or depositing propellant therefore Malloy would not render it obvious the use of different combinations of depositing and cleaning propellants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shoji (U.S. Patent No. 4,781,018) shows a solar thermal thruster with regenerative cooling channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741